Earl Warren: Number 19, American Oil Company, versus P. G. Neill et al.
Frank I. Goodman: Mr. Chief Justice --
Earl Warren: Mr. Goodman.
Frank I. Goodman: -- may it please the Court. The issue in this case is whether the State of Idaho may constitutionally tax the transaction in which gasoline is sold to the Atomic Energy Commission in another state, Utah, for use by the Commission in the taxing state, Idaho. We say that it cannot. In a nutshell, our position is this. If the legal incidence of this tax is upon the seller, as both parties agree that it is, then the tax violates both the Commerce Clause and the Due Process Clause of the Fourteenth Amendment, because every act which the seller performed in connection with this transaction was performed outside the State of Idaho. And the transaction itself was in no way related to any of the seller's activities within Idaho. On the other hand, if this were regarded as a use tax with the legal incidence falling upon the purchaser, then in that case, the tax would be invalid for a different reason, namely because in this case, the purchaser was the United States Government which enjoys a constitutional immunity from such taxation.
William J. Brennan, Jr.: (Inaudible) -- and Idaho, American --
Frank I. Goodman: That's correct, Mr. Justice Brennan.
William J. Brennan, Jr.: Was that permit -- I can't make this absolute reading. Would that permit necessary to enter into this transaction?
Frank I. Goodman: No, Your Honor, it does not.
William J. Brennan, Jr.: Right, its not. That's just an -- (Voice Overlap)
Frank I. Goodman: None whatever. That -- well, the permit authorized the seller in this case to distribute gasoline in the State of Utah. That is to say yes -- it authorizes the same kind of business that this was --
William J. Brennan, Jr.: But to engage --
Speaker: (Inaudible)
Frank I. Goodman: Well, it wasn't necessary for the seller to have that permit in order to make this sale.
William J. Brennan, Jr.: That's what I want to clear. That's -- is that the government's position or is that conceded?
Frank I. Goodman: It's our position. I don't understand it to be disputed. There's no expressed concession --
Byron R. White: -- but do you know whether in the bidding there were some competing bids that were submitted by people who did not hold the permit in Idaho?
Frank I. Goodman: I don't think that appears, Mr. Justice White.
William J. Brennan, Jr.: So this in other word, at least do you see it -- and the fact that it had a purpose completely extraneous to any question we have to decide.
Frank I. Goodman: That's right Your Honor. That's our position.
Byron R. White: Oh, I suppose that albeit the -- everybody submitted a bid but it had -- to have been -- had a permit when they -- because of -- wasn't -- one alternative they have to bid on actual delivery in Idaho?
Frank I. Goodman: It's true that that was one of the alternative form --
Byron R. White: It may --
Frank I. Goodman: -- to which this bid was submitted. Now, whether or not everyone who submitted a bid would've had to be a seller in Idaho, I don't know.
Byron R. White: But didn't they all have to bid on the -- on a situation that involves delivery in Idaho?
Frank I. Goodman: Well, all bids had to be submitted in alternative form --
Byron R. White: Which meant --
Frank I. Goodman: -- with alternative f.o.b., the installation site, the point of destination and the other alternative, the seller's bulk plan.
Byron R. White: So if the government had wanted to have the -- have it delivered at the installation site at some point, the bidder to be -- the substantial bidder would have to be qualified in Idaho.
Frank I. Goodman: No Your Honor, I now realize the answer to whatever in Idaho.
Byron R. White: Yes.
Frank I. Goodman: Well, no, I'm wrong, you're right. In order to have made a delivery --
Byron R. White: Yes.
Frank I. Goodman: -- to the AEC at its installation in Idaho, I suppose it would've had to have a permit.
Byron R. White: At some point?
Frank I. Goodman: That's correct. But of course, the invitation for bids in this case provided that in each case, the contract would be awarded to that bidder whose bid was most advantageous to the government. And it's quite clear that the bid which would be most advantageous to the government would be the one which didn't include the tax namely, the one which was not made for delivery at the installation site.
Byron R. White: I thought they started out on this bid first having it actually delivered at the installation point.
Frank I. Goodman: No Your Honor, that is not true. That is alleged in the appellee's brief but I think that is inaccurate as we show at some length in our reply brief. I'd be glad to go into that when I reach that point in my argument. The facts of the case are quite simple and for the most part, except for the point you've mentioned, Your Honor, are undisputed. The seller was the Utah Oil Refining Company which the predecessor in interest of the American Oil Company, the appellant in this case, which was substituted as a plaintiff during the litigation below. Utah Oil was a Delaware corporation with its principle office in Salt Lake City, Utah. It was licensed to do business in Idaho and in fact did business in Idaho as well as in other states.
Byron R. White: Excuse me Mr. Goodman, when was your reply brief filed?
Frank I. Goodman: When was it filed?
Byron R. White: I don't seem to have it.
Frank I. Goodman: I think last Monday, a week ago today, Your Honor.
Byron R. White: (Inaudible)
Frank I. Goodman: The transaction which Idaho seeks to tax came about in the following way. The General Services Administration issued an invitation to bid -- forbids to supply the motor fuel requirements for one year of various government agencies in a four state area, Idaho, Montana, Washington, and Oregon. The invitation was issued in Seattle, Washington which was the GSA's regional headquarters. It included some 607 separate items and it provided that the bid on each item would be treated as an independent offer which the government could accept or reject on its own merits without regard to its action on other items. The particular items involved in this case are number 63 and 64 which appear on page 195 I think, or rather page 95 of the record. And they called for delivery of 200,000 gallons and one million gallons respectively for use of the National Reactor Testing Station which is a large AEC facility in Idaho Falls, Idaho. Utah Oil submitted formal bids on about 75 items and the government accepted its bids on 11 items including the two involved in this case. The bids were submitted in Salt Lake City and they were accepted by the government in Seattle. As I've indicated, the bids were submitted in alternative form and the bid which the government accepted was the bid f.o.b., the seller's both plans in Salt Lake City. The contract was performed according to its terms. The goods were delivered by -- the gas was delivered by the seller at its both plans in Salt Lake City to carriers selected by the government and paid by the government or by the government's contracting agent, Phillips Petroleum Company. Both courts below held the title pass to the purchaser in Utah and it's quite clear I think that the purchaser bore the risk of loss and transit. In short, I don't think it will be disputed that Utah Oil Company had fully performed its contract with respect to each shipment while the goods were still in Utah. When the gas arrived in Idaho, it was placed in storage tanks owned by the government and eventually it was consumed in government owned vehicles for the purpose of transporting government employees to and from the National Reactor Testing Station. This transportation operation was actually handled by Phillips Petroleum Company pursuant to its management contract with the government. But the fares collected from the passengers were paid over to the government and the losses regularly incurred in the operation where was absorbed by the government.
Potter Stewart: Vehicles were owned by the government, were they?
Frank I. Goodman: With the exception of two vehicles which were leased, they were owned by the government, yes Your Honor. Now the Idaho tax is not easily to classify in any of the traditional categories. The statute imposes an excise tax, which was called by the statute an excise tax of $0.6 per gallon on all gasoline which is received by Idaho licensed dealers, that is by dealers who hold the permit to distribute gasoline within Idaho. The tax is payable as I say on all gasoline which those dealers received. But the term received is given a rather peculiar definition by the statute. The statute provides among other things that whenever gasoline is sold or supplied by any licensed dealer for importation into the State of Idaho from the point of origin outside the state, then it is considered to be received by the licensed dealer immediately after it is unloaded by the purchaser in Idaho. Now pursuant to that provision, the Idaho tax collector demanded that Utah Oil pay the tax and it paid the tax under protest, and filed a suit for refund in the Idaho courts. The Idaho trial --
Potter Stewart: There's no question but that the -- rather the strange language of the statute does apply to this situation.
Frank I. Goodman: I think it clearly does Your Honor and this was held to apply by the Idaho Supreme Court.
Potter Stewart: That it was received by Utah when it -- when it crossed the line into Idaho.
Frank I. Goodman: It was received by Utah when the AEC unloaded it in Idaho.
Potter Stewart: Yes.
Frank I. Goodman: The Idaho trial court granted summary judgment in favor of Utah Oil holding that the tax was invalid under the Commerce and Due Process Clauses because of its extraterritorial character. But the Idaho Supreme Court reversed holding that the fact that Utah Oil held a valid dealer's permit in Idaho gave the state the sufficient nexus to justify taxing this transaction. The point I want to emphasize first is that this is not a use tax. The parties agreed that it's a privilege tax, the incidence of which is upon this seller rather than the purchaser. And unlike the typical use tax statute, it neither requires nor authorizes the dealer to collect the tax from the purchaser. The Attorney General of Idaho has twice issued formal rulings holding that this tax is on the dealer and the trial -- Idaho trial court in this case so ruled specifically. The Supreme Court of Idaho did not speak directly to this point but I think as we point out in our brief that there are strong intimations in its opinion that it too regarded the tax as on the dealer. So in this oral argument, I'm going to assume that the tax is on the dealer. In our brief, we elaborate the reasons why the tax would also be invalid under the principle of McCulloch versus Maryland if it were viewed as a tax upon the purchaser for the use of the gasoline in Idaho. In that regard, the claim is made that the real purchaser here was Phillips Petroleum Company and not the government and that the government was merely acting as a sort of purchasing agent for Phillips when it brought the gasoline. We deal with that contention at some length in our reply brief which I see is now have been distributed to the members of the Court. Here, I would only say this that the parties are in agreement or at least it's not disputed that the purchase price of this gasoline was paid by the government not by Phillips. And that alone, I should think, would be decisive of who the purchaser was. Beyond that, as I said, it was consumed in government owned vehicles, stored in government owned tanks, and used in a operation which regularly incurred a loss which the government absorbed. So to say that the government in buying this gas was acting as Phillips' as agent is simply to turn the relationship of the parties upside down. The Idaho Supreme Court recognized that, stated that it was -- wasn't necessary to consider the role of Phillips in this transaction because Phillips was merely acting as the government's agent in everything that it did. The basic principle which we think governs this case is that a state may not tax transactions or activities which occur outside of its borders. In this case, every activity in which the seller participated, took place outside the borders of Idaho. The government solicited bids originally in Salt Lake -- in Seattle, Washington. The bids were submitted in Salt Lake City, Utah. Bids were accepted in Seattle, Washington. The gasoline was delivered to carriers selected and paid by the government in Utah and title passed in Utah. In other words, every act performed by this seller in the course of soliciting, negotiating, executing, and performing the contract was extraterritorial as far as Idaho was concerned and was in no way dependent upon any privilege conferred by the State of Idaho. Now, the argument is made by the state that they're entitled to tax this transaction because Idaho did other business or rather because Utah Oil did other business in the State of Idaho, and was licensed to do business there. And we think that contention is refuted by the decisions of this Court which have established the principle that when a state taxes a corporation for the privilege of doing business within its borders, it may not include within the measure of that tax any interstate transaction or out of state transaction which does not involve any activities within the state and which is no way related or dependent upon any activities within the state. That principle was laid down in Norton versus Illinois and we think was reaffirmed by this Court last term in General Motors versus Washington.